Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 to Loan Agreement (this “Agreement”), dated as of April 5,
2019, is among KEY ENERGY SERVICES, INC., a Delaware corporation (the
“Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company (“Key
Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), Lenders and Issuing Banks party to this Agreement and BANK OF
AMERICA, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto, the
Administrative Agent, and Bank of America, N.A. and Wells Fargo Bank, National
Association, as Co-Collateral Agents, are parties to that certain Loan and
Security Agreement dated as of December 15, 2016 (as amended, supplemented,
restated or otherwise modified from time to time prior to the date hereof, the
“Loan Agreement”; unless otherwise defined herein, capitalized terms used herein
that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Amended Loan Agreement defined below); and

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Loan Agreement, and, subject to the
satisfaction of the conditions set forth herein, the Lenders signatory hereto
and the Administrative Agent are willing to do so, on the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

1.1 The following sections or portions of the Loan Agreement are hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: double
underlined text) as set forth in the following amendments and restatements
thereof:

(a) The following text on the title page of the Loan Agreement is amended and
restated to read in its entirety as follows:

BANK OF AMERICA, N.A.

as Sole Collateral Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Collateral Agents

(b) The following defined terms in Section 1.1 of the Loan Agreement are added
or amended and restated to read in their entirety as follows:



--------------------------------------------------------------------------------

Agent: each of Administrative Agent and each Co-CollateralCollateral Agent.

Agent Excluded Real Property: any Real Estate (including any Material Real
Property) as to which (a) the Co-Collateral Agents haveCollateral Agent has
elected in theirits sole discretion not to require to be subject to a Mortgage
or not be transferred to the SPV (in each case, as provided in Section 7.3.1 or
7.3.3) or (b) the Co-Collateral Agents haveCollateral Agent has elected in
theirits sole discretion to require to be subject to a Mortgage or transferred
to the SPV at a later date (in each case, as provided in Section 7.3.1 or
7.3.3).

Agent Fee Letter: a letter agreement dated November 20, 2016March 14, 2019 among
the Company, and Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

Applicable Margin: with respect to LIBOR Revolver Loans or Base Rate Loans, as
applicable, the per annum margin set forth below, based upon the Fixed Charge
Coverage Ratio for the four-Fiscal Quarter period ended on the last day of the
applicable first three Fiscal Quarters of each Fiscal Year or for each Fiscal
Year, as applicable:

From the Closing Date until the Amendment Effective Date:

 

Level

  

Fixed Charge Coverage

Ratio

   Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      1.50 %      2.50 % 

II

   >1.00:1 but < 1.50:1      2.50 %      3.50 % 

III

   < 1.00:1      3.50 %      4.50 % 

From the Amendment Effective Date:

 

Level    Fixed Charge Coverage Ratio    Base Rate Loans     LIBO Rate Loans  

I

   > 1.50:1      1.00 %      2.00 % 

II

   >1.00:1 but < 1.50:1      1.25 %      2.25 % 

III

   < 1.00:1      1.50 %      2.50 % 

Until receipt by Administrative Agent of the financial statements and
corresponding Compliance Certificate for the Fiscal Quarter ended March 31,
2017March 31, 2019 pursuant to Section 10.1.2, Applicable Margin shall be
determined as if Level III were applicable. Upon receipt thereof, any increase
or decrease in Applicable Margin shall be effective on the first day of the
calendar month following receipt. Thereafter, the Applicable Margin shall be
subject to increase or decrease upon receipt by Administrative Agent pursuant to
Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for

 

2



--------------------------------------------------------------------------------

the most recent Fiscal Quarter or Fiscal Year completed, as the case may be,
whereupon the Applicable Margin shall be adjusted by the Administrative Agent
based on the information contained in the Compliance Certificate, which change
shall be effective on the first day of the calendar month following receipt. If
by the first day of the month any financial statements and Compliance
Certificate due in the preceding month have not been received, then, at the
option of Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from such day until the first day of the calendar
month following actual receipt.

Availability Reserve: the sum (without duplication) of (a) the Bank Product
Reserve; (b) the aggregate amount of liabilities secured by Liens upon the ABL
Priority Collateral that are senior to Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (c) such additional reserves, in such amounts and with respect
to such matters, as Co-Collateral Agents in theirCollateral Agent in its
Permitted Discretion may elect to impose from time to time.

Bank Product Reserve: the aggregate amount of reserves established by
Co-Collateral AgentsCollateral Agent from time to time in theirits Permitted
Discretion in respect of Secured Bank Product Obligations.

Covenant Trigger Period: the period (a) commencing on the day that Availability
is less than the greater of (X) $20,000,00012,500,000 and (Y) 20.012.5% of the
Line Cap on such day; and (b) continuing until the day (1) Availability has been
greater than the greater of (X) $20,000,00012,500,000 and (Y) 20.012.5% of the
Line Cap and (2) no Default has occurred and is continuing, in the case of each
of the clauses (b)(1)(X), (b)(1)(Y) and (b)(2), for a period of 9030 consecutive
calendar days.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Co-Collateral Agents, in theirCollateral Agent, in
its Permitted Discretion, to be an Eligible Account. Without limiting the
foregoing, no Account shall be an Eligible Account if (a) it is unpaid for more
than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor, it exceeds 20% (or 30% for any
Account Debtor listed on Schedule 1.1(D) (each such Account Debtor, together
with any additional Account Debtor that may be approved by Co-Collateral
AgentsCollateral Agent from time to time in their discretion in writing, a
“Specified Account Debtor”) for so long as such Specified Account Debtor has and
maintains Investment Grade Rating) of the aggregate Eligible Accounts (or such
higher percentage as Co-Collateral AgentsCollateral Agent may establish for the
Account Debtor from time to time) (provided that only the amount in excess of
20% (or in excess of 30% for the Specified Account Debtor that has and maintains
Investment Grade Rating (or in excess of such higher percentage as Co-Collateral
AgentsCollateral Agent may establish for the Account Debtor

 

3



--------------------------------------------------------------------------------

from time to time) shall be deemed ineligible); (d) it does not conform in any
material respect with a covenant or representation herein; (e) it is owing by a
creditor or supplier who has not entered into an agreement reasonably
satisfactory to Co-Collateral AgentsCollateral Agent waiving applicable rights
of setoff, or is otherwise reasonably determined to be subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof); (f) an Insolvency Proceeding has been commenced by or
against the Account Debtor; or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, is
not Solvent (other than Accounts approved by Co-Collateral Agents in
theirCollateral Agent in its Permitted Discretion owing to a Borrower pursuant
to an order granting critical vendor status to a Borrower), or is subject to any
Sanction or on any specially designated nationals list maintained by OFAC; or
the Borrowers are not able to bring suit or enforce remedies against the Account
Debtor through judicial process (unless such Account is guaranteed or supported
by a guarantor or support provider reasonably acceptable to Co-Collateral
AgentsCollateral Agent, on such terms as are reasonably acceptable to
Co-Collateral AgentsCollateral Agent); (g) the Account Debtor is organized or
has its principal offices or 50% or more of its assets outside the United States
or Canada unless Co-Collateral Agents haveCollateral Agent has consented to such
Account Debtor in theirits Permitted Discretion or the Account is supported by a
letter of credit (delivered to and directly drawable by Administrative Agent) or
credit insurance reasonably satisfactory in all respects to Co-Collateral
AgentsCollateral Agent; (h) it is owing by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to Co-Collateral AgentsCollateral
Agent in compliance with the federal Assignment of Claims Act; (i) it is not
subject to a duly perfected, first priority Lien in favor of Administrative
Agent, or is subject to any other Lien (other than Liens permitted by clauses
(i) or (j) of Section 10.2.2 and inchoate Liens permitted by Section 10.2.2 that
are at all times junior to Administrative Agent’s Liens); (j) the goods giving
rise to it have not been delivered to the Account Debtor, the services giving
rise to it have not been accepted by the Account Debtor, or it otherwise does
not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended beyond the periods specified in clause (a) above or the Account
Debtor has made a partial payment (solely with respect to the invoice relating
to such Account); (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; or
(p) it has not been billed or is not evidenced by an invoice. In calculating
delinquent portions of Accounts under clauses (a) and (b), credit balances more
than 90 days old will be excluded.

 

4



--------------------------------------------------------------------------------

ERISA: the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Company and its Consolidated Subsidiaries for the most recently completed
12-month period or, if applicable, for the most recently completed four-Fiscal
Quarter period, of (a) EBITDA minus Capital Expenditures (and, in any event,
including amounts added back to EBITDA for costs, charges and expenses relating
to rig mobilization pursuant to clause (xi) of the definition of “EBITDA” for
such period but excluding (i) those financed or funded with Borrowed Money
(other than Revolver Loans), (ii) the portion thereof funded with the Net
Proceeds from Asset Dispositions of Equipment or Real Estate which Borrowers are
permitted to use to purchase assets pursuant to Section 8.6.2(c) and (iii) the
portion thereof funded with the proceeds of casualty insurance or condemnation
awards in respect of any Equipment and Real Estate which Borrowers are not
required to use to prepay the Loans pursuant to Section 8.6.2(b) or with the
proceeds of casualty insurance or condemnation awards in respect of any other
Property) and (iv)minus cash taxes paid (net of cash tax refunds received during
such period), to (b) Fixed Charges.

Payment Conditions: with respect to any applicable payment or transaction, each
of the following conditions:

(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Default shall exist or has occurred and is continuing,

(b) in the case of a Permitted Acquisition, Debt payment or designation of an
Unrestricted Subsidiary, either

(i) Availability at any time during the immediately preceding 30 consecutive day
period on a pro forma basis shall have been at least the greater of
(X) $20,000,000 and (Y) 20% of the Line Cap and (ii) after giving effect to any
such payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be at least the greater of (X) $20,000,000 and
(Y) 20% of the Line Cap, or

(bii) (iA) Availability at any time during the immediately preceding 6030
consecutive day period on a pro forma basis shall have been at least the greater
of (X) $12,500,000 and (Y) 12.5% of the Line Cap and (ii) after giving effect to
theany such payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be at least the greater of (X) $12,500,000 and
(Y) 12.5% of the Line Cap, and

(B) as of the date of any such payment or transaction, and after giving effect
thereto, on a pro forma basis (including with respect to periods prior to the
Closing Date), the Fixed Charge Coverage Ratio (x) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal

 

5



--------------------------------------------------------------------------------

Quarter for which Administrative Agent has received financial statements in
accordance with Section 10.1.2(a) or 10.1.2(b) or (y) during the Reporting
Trigger Period, for the 12-month period ending on the last day of the most
recently completed month (on the basis of internally prepared monthly financial
statements for the 12-month period then ended), prior to the date of such
payment or transaction shall be at least 1.00 to 1,

(c) in the case of a Distribution, either

(i) Availability at any time during the immediately preceding 30 consecutive day
period on a pro forma basis shall have been at least the greater of
(X) $22,500,000 and (Y) 22.5% of the Line Cap and (ii) after giving effect to
any such payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be at least the greater of (X) $22,500,000 and
(Y) 22.5% of the Line Cap, or

(ii) (A) Availability at any time during the immediately preceding 30
consecutive day period on a pro forma basis shall have been at least the greater
of (X) $17,500,000 and (Y) 17.5% of the Line Cap and (ii) after giving effect to
any such payment or transaction, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment or
transaction, Availability shall be at least the greater of (X) $17,500,000 and
(Y) 17.5% of the Line Cap, and

(cB) as of the date of any such payment or transaction, and after giving effect
thereto, on a pro forma basis (including with respect to periods prior to the
Closing Date), the Fixed Charge Coverage Ratio (x) for the four-Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter for which
Administrative Agent has received financial statements in accordance with
Section 10.1.2(a) or 10.1.2(b) or (y) during the Reporting Trigger Period, for
the 12-month period ending on the last day of the most recently completed month
(on the basis of internally prepared monthly financial statements for the
12-month period then ended), prior to the date of such payment or transaction
shall be at least 1.00 to 1, and

(d) receipt by Administrative Agent of a certificate of a Senior Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby (each, a
“Payment Conditions Certificate”).

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following: (a) a mortgagee title policy (or binder therefor)
covering the Administrative Agent’s interest under the Mortgage; (b) assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases with respect to other Persons having an interest in the Real Estate;
(c) surveys of the Real Estate; (d) appraisals of the Real Estate; (e) flood
hazard information requested by any Lender as needed for a life-of-loan flood
hazard determination and, if the Real Estate is located in a special flood
hazard zone,

 

6



--------------------------------------------------------------------------------

flood insurance documentation (including an acknowledged notice to borrower and
real property and contents flood insurance by an insurer reasonably acceptable
to Co-Collateral AgentsCollateral Agent) in accordance with the Flood Disaster
Protection Act or otherwise reasonably satisfactory to each Lender and other
such documents as Administrative Agent or any Lender may reasonably require with
respect to flood insurance for the Real Estate, in each case, in form and
substance reasonably satisfactory to Administrative Agent and received by
Administrative Agent for review at least 15 days (or such shorter period as
agreed to by Co-Collateral AgentsCollateral Agent) prior to the effective date
of the Mortgage and (f) environmental site assessments, and other reports,
certificates, studies or data with respect to any environmental risks regarding
the Real Estate.

Reporting Trigger Period: the period (i) from the Amendment Effective Date
through and including the date on which the Borrowers deliver a Compliance
Certificate to the Administrative Agent demonstrating that EBITDA for the four
Fiscal Quarters then ending exceeds $40,000,000 if, during such period, there
exists any outstanding Revolving Loans, (a) commencing on the day that a Default
occurs, or Availability is less than the greater of (X) $20,000,00015,000,000
and (Y) 20.015.0% of the Line Cap on such day; and (b) continuing until the day
(1) Availability has been greater than the greater of (X) $20,000,00015,000,000
and (Y) 20.015.0% of the Line Cap and (2) no Default has occurred and is
continuing, in the case of each of the clauses (i)(b)(1)(X), (i)(b)(1)(Y) and
(i)(b)(2), for a period of 9030 consecutive calendar days, and (ii) at all other
times, (a) commencing on the day that a Default occurs, or Availability is less
than the greater of (X) $12,500,000 and (Y) 12.5% of the Line Cap on such day;
and (b) continuing until the day (1) Availability has been greater than the
greater of (X) $12,500,000 and (Y) 12.5% of the Line Cap and (2) no Default has
occurred and is continuing, in the case of each of clauses (ii)(b)(1)(X),
(ii)(b)(1)(Y) and (ii)(b)(2), for a period of 30 consecutive calendar days.

Revolver Termination Date: June 15, 2021. the earlier of (a) the fifth
anniversary of the Amendment Effective Date and (b) 181 days prior to the
maturity date on which the principal amount of the Term Loans is scheduled to
become due and payable in full or the maturity date on which the principal
amount of any other Material Debt is scheduled to become due and payable in
full.

Sweep Trigger Period: the period (i) from the Amendment Effective Date through
and including the date on which the Borrowers deliver a Compliance Certificate
to the Administrative Agent demonstrating that EBITDA for the four Fiscal
Quarters then ending exceeds $40,000,000 if, during such period, there exists
any outstanding Revolving Loans, (a) commencing on the day that an Event ofa
Default occurs, or Availability is less than the greater of
(X) $20,000,00015,000,000 and (Y) 2015.0% of the Line Cap on such day; and
(b) continuing until the day (1) Availability has been greater than the greater
of (X) $20,000,00015,000,000 and (Y) 2015.0% of the Line Cap and (2) no Event of
Default has occurred and is continuing, in the case of each of

 

7



--------------------------------------------------------------------------------

the clauses (i)(b)(1)(X), (i)(b)(1)(Y) and (i)(b)(2), for a period of 9030
consecutive calendar days, and (ii) at all other times, (a) commencing on the
day that a Default occurs, or Availability is less than the greater of
(X) $12,500,000 and (Y) 12.5% of the Line Cap on such day; and (b) continuing
until the day (1) Availability has been greater than the greater of
(X) $12,500,000 and (Y) 12.5% of the Line Cap and (2) no Default has occurred
and is continuing, in the case of each of clauses (ii)(b)(1)(X), (ii)(b)(1)(Y)
and (ii)(b)(2), for a period of 30 consecutive calendar days.

Unused Line Fee Rate: a per annum rate equal to

(i) from the Closing Date until the Amendment Effective Date, (a) until April 1,
2017, 1.25%, and (b) commencing on April 1, 2017 and thereafter, subject to
increase or decrease based on Revolver Usage for the immediately preceding
calendar quarter, which change shall be effective on the first day of the
calendar month following such calendar quarter, as follows: (i) 1.25%, if
Revolver Usage was 50% or less of the Revolver Commitments during the preceding
calendar quarter, or (ii) 1.00%, if Revolver Usage was more than 50% of the
Revolver Commitments during such quarter.; and

(ii) from the Amendment Effective Date until July 1, 2019, 0.50%, and
(b) commencing on July 1, 2019 and thereafter, subject to increase or decrease
based on Revolver Usage for the immediately preceding calendar quarter, which
change shall be effective on the first day of the calendar month following such
calendar quarter, as follows: (i) 0.50%, if Revolver Usage was 50% or less of
the Revolver Commitments during the preceding calendar quarter, or (ii) 0.375%,
if Revolver Usage was more than 50% of the Revolver Commitments during such
quarter.

(c) Section 2.1.7 of the Loan Agreement is hereby amended and restated to read
in its entirety as follows:

2.1.7 Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Administrative Agent by
adding to this Agreement one or more Eligible Assignees that are not already
Lenders hereunder to issue additional Revolver Commitments and become Lenders
hereunder that are reasonably satisfactory to Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) or by allowing one or more
existing Lenders to increase their respective Commitments, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Borrowers, (b) increases under this Section do not exceed $350,000,000 in the
aggregate and no more than three (3) increases are made, (c) no reduction in
Commitments pursuant to Section 2.1.4 has occurred prior to the requested
increase, and (d) the requested increase does not cause the Commitments to
exceed 90% of any applicable cap under the Term Loan Credit Agreement or any
agreement evidencing or governing Permitted Junior Priority Secured/Unsecured
Debt. Administrative Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall

 

8



--------------------------------------------------------------------------------

notify Administrative Agent if and to what extent such Lender commits to
increase its Revolver Commitment. Any Lender not responding within such period
shall be deemed to have declined an increase. If Lenders fail to commit to the
full requested increase, Eligible Assignees may issue additional Revolver
Commitments and become Lenders hereunder. Administrative Agent may allocate, in
its discretion, the increased Revolver Commitments among committing Lenders and,
if necessary, Eligible Assignees. Total Revolver Commitments shall be increased
by the requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Administrative Agent and Borrower Agent,
provided (x) the conditions set forth in Section 6.2 are satisfied at such time,
(y) Administrative Agent, Borrowers, and new and existing Lenders shall have
executed and delivered such documents and agreements as Administrative Agent
deems appropriate to evidence the increase in and allocations of Revolver
Commitments and (z) flood hazard diligence and documentation has been completed
as required by the Flood Disaster Protection Act or otherwise in a manner
satisfactory to all Co-Collateral AgentsCollateral Agent. On the effective date
of an increase, the Revolver Usage and other exposures under the Revolver
Commitments shall be reallocated among Lenders, and settled by Administrative
Agent if necessary, in accordance with Lenders’ adjusted shares of such
Commitments.

(d) Section 3.4 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Administrative Agent for
all reasonable and documented out-of pocketout-of-pocket legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of
Administrative Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Administrative Agent’s personnel or a
third party; provided that legal fees shall be limited to one firm of counsel
and an additional local law firm in each applicable jurisdiction and, in the
case of an actual or potential conflict of interest as determined by the
affected party, one additional firm of counsel to such affected party and one
additional firm of local counsel to such affected party in each applicable
jurisdiction. All reasonable and documented legal, accounting and consulting
fees shall be charged to Borrowers by Administrative Agent’s professionals at
their full hourly rates, regardless of any alternative fee arrangements that
Administrative Agent, any Lender or any of their Affiliates may have with such
professionals that otherwise might apply to this or any other transaction.
Borrowers acknowledge that counsel may provide Administrative Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Administrative Agent, including fees paid
hereunder. If as a result of inaccurate

 

9



--------------------------------------------------------------------------------

reporting in any Borrower Materials, it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall immediately pay
to Administrative Agent, for the ratable benefit of Lenders, an amount equal to
the difference between the amount of interest and fees that would have accrued
using the proper margin and the amount actually paid. All amounts payable by
Borrowers under this Section shall be due on demand.

(e) Section 3.6 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

3.6 Inability to Determine Rates

3.6.1 Administrative Agent will promptly notify Borrower Agent and Lenders if,
in connection with any Loan or request for a Loan, (a) Administrative Agent
determines that (i) any Interest Period is not available on the basis provided
herein, (ii) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (iii) adequate and reasonable means do not exist for determining LIBOR for
the Interest Period; or (b) Administrative Agent or Required Lenders determine
for any reason that LIBOR for the Interest Period does not adequately and fairly
reflect the cost to Lenders of funding the Loan. Thereafter, Lenders’
obligations to make or maintain affected LIBOR Loans and utilization of the
LIBOR component (if affected) in determining Base Rate shall be suspended and no
further Loans may be converted into or continued as such LIBOR Loans until
Administrative Agent (upon instruction by Required Lenders) withdraws the
notice.

3.6.2 Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower Agent or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower Agent) that the Borrower Agent or Required Lenders
(as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

 

10



--------------------------------------------------------------------------------

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Agent may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower Agent unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f) The introductory paragraph of Section 9.1.12 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

9.1.12 ERISA. Each Borrower represents and warrants as of the Closing Date that
such Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments. Except for such matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

11



--------------------------------------------------------------------------------

(g) Section 10.1.1(b) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

(b) Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent to examine any Obligor’s books and records or any other
financial or Collateral matters as Administrative Agent deems appropriate, which
examinations shall be limited to two times one time per Loan Year; provided that
if Availability is less than the greater of (x) $30,000,000 and (y) 30.0% of the
Line Cap at any time, the Administrative Agent shall be permitted to conduct a
second field examination during such Loan Year; provided, however, that the
foregoing limitlimits shall not apply if an examination is initiated during a
Default. Each Borrower shall, and shall cause each Restricted Subsidiary to,
reimburse Administrative Agent for all reasonable and documented charges, costs
and expenses of Administrative Agent in connection with foregoing examinations
(including a per diem field examination charge and out-of-pocket expenses), and
Borrowers agree to pay Administrative Agent’s then standard charges for
examination activities, including reasonable and documented charges for
Administrative Agent’s internal examination groups, as well as the reasonable
and documented charges of any third party used for such purposes. No Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business until completion of applicable
field examinations (which shall not be included in the limits provided above)
reasonably satisfactory to Administrative Agent.

(h) The following introductory phrase in Section 10.2.1 of the Loan Agreement:

It will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, create, incur, guarantee or suffer to exist any Debt, except:

is hereby replaced with the following phrase:

It will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, create, incur, guarantee or suffer to exist any Debt or Contingent
Obligation, except:

(i) Section 10.2.1(e) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

(e) to the extent permitted by Section 10.2.4(d) and with respect to Investments
in Foreign Subsidiaries, Section 10.2.4(lm)(ii), (X) intercompany Debt between
the Borrowers, between any Borrower and any Restricted Subsidiary or between
Restricted Subsidiaries; provided, that all such Debt shall be (i) evidenced by
a master intercompany note, in form and substance reasonably satisfactory to
Administrative Agent (the “Intercompany Note”), and, if owed to an Obligor,
which shall be subject to a first priority (or, subject to the Intercreditor
Agreement, second priority) perfected Lien in favor of Administrative Agent
pursuant to the Loan Documents, and (ii) unsecured and

 

12



--------------------------------------------------------------------------------

subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note and (Y) intercompany Debt owing
by any Borrower or any Restricted Subsidiary to any Excluded Subsidiary,
provided that such Debt is evidenced by the Intercompany Note to which such
Excluded Subsidiary is a party and is unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note;

(j) Section 10.2.3(e) of the Loan Agreement is hereby amended and restated and a
new Section 10.2.3(f) is hereby inserted in the Loan Agreement, each to read in
its entirety as follows:

(e) other Distributions (other than repurchases or redemptions of Equity
Interests or cash distributions to holders of Equity Interests) in an aggregate
amount not to exceed $15,000,000 during the term of this Agreement.; and

(f) other Distributions as long as the Payment Conditions are satisfied.

(k) The first sentence of Section 13.1.1 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:

Each Secured Party appoints and designates Bank of America as Administrative
Agent and Co-CollateralCollateral Agent under all Loan Documents and Wells
Fargo, as Co-Collateral Agent under the Loan Documents..

(l) Section 13.8.1 of the Loan Agreement is hereby amended and restated to read
in its entirety as follows:

13.8.1 Resignation; Successor Administrative Agent. Administrative Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrowers. Any such resignation shall also constitute a resignation of the
Administrative Agent in its capacity as Co-CollateralCollateral Agent. If
Administrative Agent is a Defaulting Lender under clause (d) of the definition
thereof, Required Lenders may, to the extent permitted by Applicable Law, remove
such Administrative Agent by written notice to Borrowers and Administrative
Agent. Required Lenders may appoint a successor to replace the resigning or
removed Administrative Agent, which successor shall be (a) a Lender or an
Affiliate of a Lender; or (b) a financial institution reasonably acceptable to
Required Lenders and (provided no Default or Event of Default exists) Borrowers.
If no successor agent is appointed prior to the effective date of Administrative
Agent’s resignation or removal, then Administrative Agent may appoint a
successor agent that is a financial institution acceptable to it (which shall be
a Lender unless no Lender accepts the role) or in the absence of such
appointment, Required Lenders shall on such date assume all rights and duties of
Administrative Agent hereunder. Upon acceptance by any successor Administrative
Agent of its appointment hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Administrative Agent without further act. On the effective date of its
resignation or removal, the retiring or removed

 

13



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it while
Administrative Agent, including the indemnification set forth in Sections 13.6
and 15.2, and all rights and protections under this Section 13. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Administrative Agent hereunder without further act on the part of any Secured
Party or Obligor. Any Co-Collateral Agent that is not also the Administrative
Agent may resign at any time upon written notice to Borrower Agent and
Administrative Agent, and the resignation of such Co-Collateral Agent shall
become effective immediately upon the delivery of such written notice. If any
Co-Collateral Agent (other than Administrative Agent) is a Defaulting Lender,
such Co-Collateral Agent may be removed as a Co-Collateral Agent by Required
Lenders upon written notice to it as Co-Collateral Agent and with such removal
to become effective immediately upon the delivery of such written notice.

1.2 The following defined terms are inserted in Section 1.1 of the Loan
Agreement in their proper alphabetical order:

Amendment Agreement: the Amendment No. 1 to Loan Agreement dated as of the
Amendment Effective Date, among Borrowers, Agent, Issuing Banks and the Lenders
party thereto.

Amendment Effective Date: means April 5, 2019.

Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

Collateral Agent: Bank of America.

LIBOR Screen Rate: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

LIBOR Successor Rate: as defined in Section 3.6.2.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower Agent).

 

14



--------------------------------------------------------------------------------

PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

Scheduled Unavailability Date: as defined in Section 3.6.2.

1.3 Each of Section 1.4, Section 7.3.3, Section 10.1.2, Section 13.1.2 and
Section 15.1.1(f) of the Loan Agreement is hereby amended by replacing the
phrase “Co-Collateral Agents” appearing therein with the phrase “Collateral
Agent”.

1.4 Section 7.3.1 of the Loan Agreement is hereby amended by replacing the
phrase “Co-Collateral Agents in their” appearing therein with the phrase
“Collateral Agent in its” and by replacing the phrase “Co-Collateral Agents” in
each place such phrase appears therein with the phrase “Collateral Agent”.

1.5 A new Section 7.3.4 is hereby inserted in the Loan Agreement to read in its
entirety as follows:

7.3.4 Post-Amendment Effective Date Covenant. Borrowers shall, and shall cause
each other Obligor to, as promptly as reasonably practicable, but in no event
later than the number of days after the Amendment Effective Date applicable to
each clause set forth on Schedule 7.3.4 as any such period may be extended by
the Collateral Agent (such extensions not to be unreasonably withheld, delayed
or conditioned), provide the items or perform the actions listed on Schedule
7.3.4.

1.6 Section 10.1.2(n) of the Loan Agreement is hereby further amended by deleted
the phrase “or any of the Co-Collateral Agents” therefrom in its entirety.

1.7 Section 13.14 of the Loan Agreement is hereby replaced in its entirety with
“[reserved]”.

1.8 A new Section 13.16 is hereby inserted in the Loan Agreement to read in its
entirety as follows.

13.16 Certain ERISA Matters.

13.16.1 Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

15



--------------------------------------------------------------------------------

(a) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

13.16.2 In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that:

(a) none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto),

 

16



--------------------------------------------------------------------------------

(b) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(c) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(d) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(e) no fee or other compensation is being paid directly to the Administrative
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

13.16.3 The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender, or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

1.9 For the avoidance of doubt, Schedule 1.1 to the Loan Agreement is hereby
amended and restated as Schedule 1.1 to this Agreement; and

 

17



--------------------------------------------------------------------------------

1.10 Schedule 7.3.4 to this Agreement is inserted in the Loan Agreement as
Schedule 7.3.4 to the Loan Agreement.

The Loan Agreement as so amended pursuant to this Section 1 is referred to
herein as the “Amended Loan Agreement”).

2. Appointment of Collateral Agent and Resignation of Co-Collateral Agent. Each
of the Lenders hereby appoints, confirms and ratifies the appointment of Bank of
America, N.A. as sole Collateral Agent under all Loan Documents. Wells Fargo
Bank, National Association hereby resigns and confirms and ratifies its
resignation as Co-Collateral Agent under the Loan Documents pursuant to
Section 13.18.1 of the Loan Agreement effective on the date hereof (and each of
the Borrowers hereby consent thereto).

3. No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the amendments to the Loan Agreement set forth
in Section 1 hereof and the appointments and resignations set forth in Section 2
hereof, the Loan Agreement shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Agreement shall not operate as
a waiver of or as an amendment of, any right, power, or remedy of Administrative
Agent or the Lenders under the Loan Agreement or any of the other Loan Documents
as in effect prior to the date hereof, nor constitute a waiver of any provision
of the Amended Loan Agreement or any of the other Loan Documents. The agreements
set forth herein are limited to the specifics hereof, shall not apply with
respect to any facts or occurrences other than those on which the same are
based, shall not excuse future non-compliance under the Loan Agreement or other
Loan Documents, and shall not operate as a consent to any further or other
matter, under the Loan Documents.

4. Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent on the date hereof:

4.1 Execution of Agreement. Each Borrower, Administrative Agent, Issuing Banks
and each Lender shall have duly executed and delivered this Agreement.

4.2 Accuracy of Representations and Warranties. All representations and
warranties contained in Section 5 hereof shall be true and correct in all
respects.

4.3 Fees and Expenses.

(a) The Administrative Agent shall have received (i) for the benefit of each
Lender that executes and delivers a counterpart of this Agreement (each such
Lender, a “Consenting Lender”), fees in an amount equal to the product of each
such Consenting Lender’s Revolver Commitment (as in effect immediately prior to
the effectiveness of this Agreement) multiplied by 0.005, and (ii) such other
amounts payable pursuant to the Agent Fee Letter on the date hereof; and

 

18



--------------------------------------------------------------------------------

(b) Reasonable and documented fees and expenses of counsel to the Administrative
Agent for which invoices (including estimates) have been presented prior to the
date hereof shall have been paid.

4.4 Corporate Authorization. Administrative Agent shall have received a
certificate of a duly authorized officer of each Borrower, certifying that an
attached copy of resolutions authorizing execution and delivery of this
Agreement is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to the credit facility as
amended hereby.

5. Representations and Warranties. Each Borrower hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

5.1 the execution, delivery and performance by the Borrowers of this Agreement:

(a) are within each Borrower’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Borrowers of this Agreement);

(b) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Borrower or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby, except such as have
been obtained or made and are in full force and effect other than those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, or could not reasonably be expected to have a Material
Adverse Effect;

(c) will not violate any Sanctions and Applicable Law, any Organic Documents of
any Borrower or any Restricted Subsidiary, or any order of any Governmental
Authority;

(d) will not violate or result in a default under any Material Contract, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any Restricted Subsidiary; and

(e) will not result in the creation or imposition of any Lien on any Property of
any Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

5.2 this Agreement has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

5.3 no Default or Event of Default has occurred and is continuing.

 

19



--------------------------------------------------------------------------------

6. Reaffirmation. Each of the Borrowers hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Borrower acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect, and that all of its obligations
thereunder (other than as expressly amended hereby) shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement.

7. Miscellaneous.

7.1 Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.

7.2 Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

7.3 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.

7.4 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

7.5 References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

7.6 Loan Document. This Agreement shall be deemed to be and shall constitute a
Loan Document.

7.7 Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Loan Agreement. The Amended Loan Agreement and each of the
Loan Documents remain in full force and effect.

7.8 Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

7.9 Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such

 

20



--------------------------------------------------------------------------------

agreement. Any signature, contract formation or record-keeping through
electronic means shall have the same legal validity and enforceability as manual
or paper-based methods, to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: KEY ENERGY SERVICES, INC. By:  

/s/ J. Marshall Dodson

  Name:   J. Marshall Dodson   Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

KEY ENERGY SERVICES, LLC. By:  

/s/ J. Marshall Dodson

  Name:   J. Marshall Dodson   Title:   Senior Vice President, Chief Financial
Officer and Treasurer of Key Energy Services, Inc., its sole member

[Signature Page to Amendment No. 1 to

Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative
Agent, Issuing Bank and a Lender By:  

/s/ Ajay S. Jagsi

  Name:   Ajay S. Jagsi   Title:   Vice President

[Signature Page to Amendment No. 1 to

Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and Issuing Bank

By:  

/s/ William M. Plough

  Name:   William M. Plough   Title:   Vice President

[Signature Page to Amendment No. 1 to

Loan Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:  

/s/ John Finore

  Name:   John Finore   Title:   Vice President

 

By:  

/s/ William D. Jentsch

  Name:   William D. Jentsch   Title:   Vice President

[Signature Page to Amendment No. 1 to

Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver
Commitment      Total Commitments  

Bank of America, N.A.

   $ 40,000,000.00      $ 40,000,000.00  

Wells Fargo Bank, National Association

   $ 40,000,000.00      $ 40,000,000.00  

Siemens Financial Services, Inc.

   $ 20,000,000.00      $ 20,000,000.00        

 

 

        $ 100,000,000.00        

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.3.4

to

Loan and Security Agreement

POST-AMENDMENT EFFECTIVE DATE COVENANT

Within 90 days as of the date hereof or such longer date as the Administrative
Agent may agree in its reasonable discretion (such consent not to be
unreasonably withheld, delayed or conditioned), with respect to any Real Estate
subject to a Mortgage as of the date hereof (the “Amendment Date Mortgaged Real
Property”), (i) execute and deliver to Administrative Agent, and cause to be
recorded, a mortgage amendment sufficient to amend the terms of the existing
Mortgage, in form reasonably acceptable to Administrative Agent, (ii) to the
extent required by applicable law, acknowledge receipt of any life-of-loan flood
hazard determination procured by Administrative Agent or any Lender;
(iii) deliver to Administrative Agent any existing documents, instruments or
agreements as Administrative Agent may reasonably request with respect to any
environmental risks regarding such Real Estate; (iv) upon request, deliver to
Administrative Agent any existing survey or no-change affidavit of such
Amendment Date Mortgaged Real Property; and (v) (A) upon the reasonable request
of Administrative Agent, deliver to Administrative Agent a title report for all
Amendment Date Mortgaged Real Property with an estimated net book value between
$175,000 and $400,000 and (B) deliver to Administrative Agent a date down
endorsement for all Amendment Date Mortgaged Real Property for which a lender’s
title insurance policy is in effect as of the date hereof, in form and substance
reasonably acceptable to Administrative Agent, by an insurer reasonably
acceptable to Administrative Agent (which must be fully paid on such effective
date).